Citation Nr: 0115927	
Decision Date: 06/11/01    Archive Date: 06/18/01	

DOCKET NO.  00-16 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

The veteran asserts that he currently has hearing loss that 
is related to noise exposure during his active service, 
including noise during combat.  A January 1996 letter from 
R. G. Love, M.D., a private physician, reflects that the 
veteran has sensorineural hearing loss in both ears.  It 
indicates that since the veteran had noise exposure during 
his wartime service his current hearing loss was probably 
related to that noise exposure.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hensley v. Brown, 5 Vet. App. 155 (1993) that 
service connection is not precluded for hearing loss simply 
because the disability was not manifested during service or 
within the applicable one-year presumptive period.  Further, 
the veteran asserts that he participated in combat in Korea 
and his service personnel records reflect that he served as 
an assistant machine gunner, machine gunner, and squad 
leader, and participated in two offensives and the second 
Korean winter.  Participation in combat would require 
consideration of the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2000); Swanson v. Brown, 
4 Vet. App. 148 (1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
identify the names and addresses of all 
health care providers, both VA and 
private, that have provided the veteran 
treatment related to his hearing and 
stomach since active service.  After 
obtaining any necessary authorization, 
the RO should contact all identified 
health care providers and attempt to 
obtain copies of all records relating to 
treatment of the veteran for hearing loss 
or stomach complaints since active 
service, that are not already of record.

2.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the existence and etiology of 
any currently manifested hearing loss.  
All indicated tests, including an 
audiological evaluation, should be 
conducted.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  If it 
is determined that the veteran currently 
has hearing loss, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
manifested hearing loss is etiologically 
related to acoustic trauma during the 
veteran's active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The veteran should be afforded a VA 
gastroenterology examination to determine 
the existence and etiology of any 
currently manifested stomach disorder.  
All indicated tests and studies should be 
conducted and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  If a 
currently manifested stomach disorder is 
identified, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
manifested stomach disorder existed 
during the veteran's active service or is 
related thereto.  A complete rational 
should be given for all opinions and 
conclusions expressed.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

5.  Then, the RO should readjudicate the 
issues on appeal with any appropriate 
consideration of 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

6.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



